aeeteen

peers mye ree

‘UNITED STATES DISTRICT COURT

      

 

PRESORTED
DISTRICT OF HAWAII f u eee ORD
300 ALA MOANA BLVD., C-338 : NOneLO em
HONOLULU, pane 96850°0338 RMIT NO. 9250
OFFICIAL BUSINESS
CLERK, U. §. Dl ICT COURT
DEC 144 2020

DISTRICT GF HAWAII

Colbeck Consulting LLC
c/o Gina Caso Colbeck
507 North Eleng Ave. #2
Redondo Beachi CA 90277

soled yest yadoaaledt dotnet baadeonethiet dtd

 

™
Colbeck Consulting LLC
c/o Gina Caso Colbeck
507 North Elena Ave. # 2
Redondo Beach, CA 90277

CV 20-00528 DK W-KJIM
CM/ECF V6.3.2 **LIVE** https://ecf.hid.circ9.den/cgi-bin/Dispatch.p1?3752382633 10542

1 of 2

Notices
4:20-cv-00528-DKW-KJM Field v. TrashMasters, LLC etal

U.S. District Court
District of Hawaii

Notice of Electronic Filing

The following transaction was entered on 12/3/2020 at 8:25 AM HST and filed on 12/3/2020

 

Case Name: Field v. TrashMasters, LLC et al
Case Number: 1:20-cv-00528-DK W-KJM
Filer:

Document Number: 2(No document attached)

Docket Text:
NOTICE of Case Assignment: Please reflect Civil case number CV 20-00528 DKW-KJM on
all further pleadings. (emt, )

 

COURT'S CERTIFICATE of Service -
Non-Registered CM/ECF Participants have been served by First Class Mail to the addresses of record listed on the Notice of Electronic Filing
(NEF) on December 3, 2020. Registered Participants of CM/ECF received the document electronically to the email addresses listed on the Notice
of Electronic Filing (NEF).

1:20-cv-00528-DK W-KJM Notice has been electronically mailed to:

Ted N. Pettit tnp@caselombardi.com, eas@caselombardi.com, elm@caselombardi.com,
mav@caselombardi.com, steece@caselombardi.com

Simon Klevansky — sklevansky@kplawhawaii.com, bshin@kplawhawaii.com,
bvierra@kplawhawaii.com, ecfnotices@kplawhawaii.onmicrosoft.com, kplaw@ecf.courtdrive.com

Enver W. Painter, Jr Enver.painter@hawaiiantel.net
Chuck C. Choi cchoi@hibklaw.com, jezerwinski@hibklaw.com

Alika L. Piper apiper@kplawhawaii.com, bshin@kplawhawaii.com, bvierra@kplawhawaii.com,
kplaw@ecf.courtdrive.com, peter@kplawhawaii.com

Carisa L. K. Duffy kduffy@kplawhawaii.com
Allison A. Ito — aito@hibklaw.com, csouza@hibklaw.com, jezerwinski@hibklaw.com

Brett R. Tobin tobin@smlhawaii.com, julie@smlhawaii.com, sandi@smlhawaii.com,
tamar@smlhawaii.com

12/03/2020, 8:26 AM
CM/ECF V6,3,2 **LIVE**

2 of 2

Elaine T. Chow echow@kplawhawaii.com
Ellen Andrea Swick eas@caselombardi.com

Kenneth H. Brown kbrown@pszjlaw.com

Cia Mackle cmackle@pszjlaw.com

https://ecf.hid.circ9.den/cgi-bin/Dispatch.pl?3752382633 10542

1:20-cv-00528-DK W-KJM Notice will not be electronically mailed to:

Colbeck Consulting LLC
c/o Gina Caso Colbeck
507 North Elena Ave. # 2
Redondo Beach, CA 90277

Brian Colbeck

c/o Gina Caso Colbeck
507 North Elena Ave. # 2
Redondo Beach, CA 90277

Charles E. Leonard
1031 Porch View
Greensboro, GA 30642

Douglas D. Asay
1136 E Gabrilla Drive
Casa Grande, AZ 85112

Douglas L. Asay

c/o Tire Disposal & Recycling, LLC
9333 N. Harborgate Street

Portland, OR 97203

12/03/2020, 8:26 AM
